Opinion by
Johnson, J.
At the trial it was*fetipulated that the merchandise, issues, and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the 3 cases of alcoholic beverages covered by warehouse entry No. 71765 and 10 cases of alcoholic beverages covered by warehouse entry No. 6824, reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty and internal revenue tax are not assessable upon such portions of the merchandise as were reported by the inspector as manifested, not found. The protest was sustained to this extent.